DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 8 recites the claim limitation “the virtual object comprises a virtual pointer, the method further comprising: 
presenting a continuous spectrum of colors in a circular orientation on the display screen; 
moving the virtual pointer around the continuous spectrum of colors on the display screen based on the detected gesture; and 
selecting a color of the continuous spectrum of colors based on the movement of the virtual pointer around the continuous spectrum of colors”. 
Applicant’s specification discloses at FIG. 6 color map 600. However, the color map 600 is not a circular configuration/orientation. The color map 600 cannot be used to support the claim limitation. The color wheel in FIG. 5 is a circular configuration. FIG. 6 and Paragraph 0071 discloses a color map 600 NOT in a circular configuration. Applicant’s specification discloses at FIG. 5 a color wheel with discrete spectrum of colors and at FIG. 6 a continuous spectrum of colors, but not in a circular configuration/orientation. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of the amended claim 8 that recites “a continuous spectrum of colors in a circular orientation”.
The claim 18 is subject to the same rationale of rejection as the claim 8. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 8 recites the claim limitation “the virtual object comprises a virtual pointer, the method further comprising: 
presenting a continuous spectrum of colors in a circular orientation on the display screen; 
moving the virtual pointer around the continuous spectrum of colors on the display screen based on the detected gesture; and 
selecting a color of the continuous spectrum of colors based on the movement of the virtual pointer around the continuous spectrum of colors”. 
Applicant’s specification discloses at FIG. 6 color map 600. However, the color map 600 is not a circular configuration/orientation. The color map 600 cannot be used to support the claim limitation. The color wheel in FIG. 5 is a circular configuration. FIG. 6 and Paragraph 0071 discloses a color map 600 NOT in a circular configuration. Applicant’s specification discloses at FIG. 5 a color wheel with discrete spectrum of colors and at FIG. 6 a continuous spectrum of colors, but not in a circular configuration/orientation. 
Applicant failed to specifically point out and distinctly claim the subject matter which applicant regards as the invention with respect to the recitation of “a continuous spectrum of colors in a circular orientation”.
The claim 18 is subject to the same rationale of rejection as the claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach et al. US-PGPUB No. 2017/0061700 (hereinafter Urbach) in view of Mullins US-PGPUB NO. 2018/0268607 (hereinafter Mullins) and Zhang et al. US-PGPUB No. 2018/0088663 (hereinafter Zhang). 
Re Claim 1: 
Urbach teaches 1. A method for generating a virtual reality (VR) environment, the method performed by one or more processors of a computer system and comprising: 
detecting one or more features of a physical object located in a real-world space based on images or video of the physical object captured by an image capture device 
(Urbach teaches at Paragraph 0045 that the back-facing camera of the wearable computing device 102 can be made to receive as input image data associated with the real-world object 106 present in or proximate the user’s 102 hands. 
Urbach teaches at Paragraph 0046 that when the user 102 makes a change to an attribute of the real-world object 106 in the real-world, the change is detected by the camera on the wearable device 108 is provided to the scene processing module 150. The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space); 
determining an orientation of the physical object in the real-world space based on the captured images or video without receiving control signals or communications from the physical object (
Urbach teaches at Paragraph 0046 that when the user 102 makes a change to an attribute of the real-world object 106 in the real-world, the change is detected by the camera on the wearable device 108 is provided to the scene processing module 150. The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space); 
generating, in the VR environment, a virtual object representative of the physical object based on the orientation and the one or more detected features of the physical object (
Urbach teaches at Paragraph 0087 that the displays generated by the processor can be VR displays where the user 102 is immersed in the virtual world and is unable to see the real-world and at FIG. 7 Step 710 displaying virtual object and Step 716 applying changes to the virtual object in virtual 3D space which is separate and distinct from the real-world space and at Paragraph 0063 that such data can be processed to determine the contents of the VR scene and the changes to be applied to a rendered VR scene. 
Moreover the model 402 rendered in VR scene is a virtual rendering in the 3D virtual space as opposed to the real space contested by the applicant in the AR environment.  
For example, Urbach teaches at Paragraph 0058 that the user that has purchased a rendering for a particular car model and color would see such rendering in the display 406 whereas a user who hasn’t made a purchase of any specific rendering may see a generic rendering for a car in the display 406. 
Urbach teaches at Paragraph 0059 that the car’s model is virtualized via the display 406 and the model corresponds to a virtual object and at FIG. 4 and Paragraph 0056 an image (virtual object) of the real-world model 402 is projected into the virtual environment……the virtual object 404 comprises a virtual outer surface of a real-world object such as a car. The virtual object 404 comprising the virtual outer surface encodes real-world surface properties of the car object and a size of the virtual object can be the same as the model 402 and at Paragraph 0079 that the virtual object 104/204 rendered at 708 in virtual 3D space are visible only to the user 102 who wears the wearable device 108). 
Urbach implicitly teaches the claim limitation that:  
designating the physical object as a controller of the VR environment based on the detected features of the physical object (Urbach teaches at Paragraph 0046 that when the user 102 makes a change to an attribute of the real-world object 106 in the real-world, the change is detected by the camera on the wearable device 108 is provided to the scene processing module 150. The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space); 
detecting a gesture associated with the physical object in the real-world space based on the captured images or video without receiving control signals or communications from the physical object (
Urbach teaches at Paragraph 0087 that the displays generated by the processor can be VR displays where the user 102 is immersed in the virtual world and is unable to see the real-world and at FIG. 7 Step 710 displaying virtual object and Step 716 applying changes to the virtual object in virtual 3D space which is separate and distinct from the real-world space and at Paragraph 0063 that such data can be processed to determine the contents of the VR scene and the changes to be applied to a rendered VR scene. 
Moreover the model 402 rendered in VR scene is a virtual rendering in the 3D virtual space as opposed to the real space contested by the applicant in the AR environment.  
For example, Urbach teaches at Paragraph 0058 that the user that has purchased a rendering for a particular car model and color would see such rendering in the display 406 whereas a user who hasn’t made a purchase of any specific rendering may see a generic rendering for a car in the display 406. 
Urbach teaches at Paragraph 0059 that the car’s model is virtualized via the display 406 and the model corresponds to a virtual object and at FIG. 4 and Paragraph 0056 an image (virtual object) of the real-world model 402 is projected into the virtual environment……the virtual object 404 comprises a virtual outer surface of a real-world object such as a car. The virtual object 404 comprising the virtual outer surface encodes real-world surface properties of the car object and a size of the virtual object can be the same as the model 402 and at Paragraph 0079 that the virtual object 104/204 rendered at 708 in virtual 3D space are visible only to the user 102 who wears the wearable device 108. 
Urbach teaches at Paragraph 0046 that when the user 102 makes a change to an attribute of the real world object 106 in the real-world, the change is detected by the camera on the wearable device 108 is provided to the scene processing module 150. The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space); and 
manipulating the virtual object in the VR environment based at least in part on the detected movement of the physical object in the real-world space (Urbach teaches at FIG. 4 and Paragraph 0056 that surface details 404 of a corresponding real world object are projected onto the real world model 402 to generate the display 406 ….a manipulation of the real-world model 402 appears to cause changes to the unitary whole seen by the user 102 in the virtual environment and at Paragraph 0083 generating a real-world model 402 in the real 3D space detected at 904 in the field of view of the wearable device 108 and a 3D image of the real-world model 402 may appear in the virtual space upon the detection of its presence at step 904 and the rendering subsequently appears on the 3D image. 
Urbach teaches at Paragraph 0046 that when the user 102 makes a change to an attribute of the real world object 106 in the real-world, the change is detected by the camera on the wearable device 108 is provided to the scene processing module 150. The scene processing module 150 makes the corresponding changes to one of the virtual object 104 or a virtual scene surrounding the virtual object 104 in the virtual world. For example, if the user 102 displaces or tilts the real-world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space).
Mullins/Zhang teaches the claim limitation:  
designating the physical object as a controller of the VR environment based on the detected features of the physical object (
Mullins teaches at Paragraph 0030 that the virtual actuator may generate a command for the virtual function to control another device in response to the identified physical manipulation of the physical object and at Paragraph 0058 that placing a remote control with face up on a table with the associated virtual functionality of turning on a nearby television set and lowering the lights in the same room and placing the remote control face down on the table with the associated virtual functionality of turning off the nearby television set and raising the lights of the same room. Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0059 that the physical object manipulation detector 404 may identify whether the remote control is placed face up or face down on a surface…the physical object manipulation detector 404 may identify the rotation of a dial or a knob or the position of a switch…the physical object manipulation detector 404 may determine whether a door is closed or open and at Paragraph 0060 that the virtual actuator 406 may generate the virtual function corresponding to the identified physical manipulation of the physical object and at Paragraph 0064 that the content generator 502 may generate a model of a virtual object to be rendered in the display 204 of the device 101 based on a position of the device 101 relative to the physical object. The physical object detector 504 identifies a physical movement of the physical object from an image captured by the device 101. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture); 
determining an orientation of the physical object in the real-world space based on the captured images or video without receiving control signals or communications from the physical object (Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0043 that a visualization of the 3D virtual object may be manipulated by adjusting a position of the physical object, e.g., its physical location, orientation or both, relative to the camera of the device 101. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture); 
generating, in the VR environment, a virtual object representative of the physical object based on the orientation and the one or more detected features of the physical object (Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture); 
detecting a gesture associated with the physical object in the real-world space based on the captured images or video without receiving control signals or communications from the physical object (Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0035-0036 that the user 102 may point a camera of the device 10 to capture an image of the 2D physical object 104. The image is recognized locally in the device 10 using a local context recognition dataset module……the analytics data may track at what the locations, e.g., points or features, on the physical or virtual object the user 102 has looked and at Paragraph 0043 that the AR application 212 may generate a visualization of a 3D virtual object overlaid on an image of a physical object captured by a camera of the device 101. A visualization of the 3D virtual object may be manipulated by adjusting a position of the physical object, e.g., its physical location, orientation or both, relative to the camera of the device 101 and at Paragraph 0059 that the physical object manipulation detector 404 may identify the rotation of a dial or a knob or the position of a switch and at Paragraph 0060 a switch moving to an on position may generate a specific virtual user interface to be displayed on top of the switch. In another example, the lid of a box may be opened to generate a virtual user interface displayed inside the box. 
Mullins teaches at FIGS. 9A-9C and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904. The virtual functionalities of the knob 904 may include volume control functions 906….The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0029 that the physical world manipulation module comprises a physical object identifier, a physical object manipulation detector and a virtual actuator. The physical object identifier may identify the physical object and virtual functionalities associated with physical manipulations of the physical object. The physical object manipulation detector may identify a physical manipulation of the physical object. The virtual actuator may generate the virtual function corresponding to the identified physical manipulation of the physical object. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture); and 
changing a position or orientation of the virtual object in the VR environment based on the detected gesture (
Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0035-0036 that the user 102 may point a camera of the device 10 to capture an image of the 2D physical object 104. The image is recognized locally in the device 10 using a local context recognition dataset module……the analytics data may track at what the locations, e.g., points or features, on the physical or virtual object the user 102 has looked and at Paragraph 0043 that the AR application 212 may generate a visualization of a 3D virtual object overlaid on an image of a physical object captured by a camera of the device 101. A visualization of the 3D virtual object may be manipulated by adjusting a position of the physical object, e.g., its physical location, orientation or both, relative to the camera of the device 101 and at Paragraph 0059 that the physical object manipulation detector 404 may identify the rotation of a dial or a knob or the position of a switch and at Paragraph 0060 a switch moving to an on position may generate a specific virtual user interface to be displayed on top of the switch. In another example, the lid of a box may be opened to generate a virtual user interface displayed inside the box. 
Mullins teaches at FIGS. 9A-9C and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904. The virtual functionalities of the knob 904 may include volume control functions 906….The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Mullins teaches at Paragraph 0029 that the physical world manipulation module comprises a physical object identifier, a physical object manipulation detector and a virtual actuator. The physical object identifier may identify the physical object and virtual functionalities associated with physical manipulations of the physical object. The physical object manipulation detector may identify a physical manipulation of the physical object. The virtual actuator may generate the virtual function corresponding to the identified physical manipulation of the physical object. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of manipulating the virtual object in response to the recognized gesture in Mullins/Zhang into the AR system of Urbach to have enhanced Urbach’s AR system that the virtual object manipulation corresponds to the virtual functions to have controlled an external device. One of the ordinary skill in the art would have been motivated to have manipulated the virtual object with a particular function of controlling an external device. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the physical object is incapable of transmitting signals or communications to the system. 
However, Mullins further teaches the claim limitation that the physical object is incapable of transmitting signals or communications to the system (Mullins at Paragraph 0058 that the lights are not electrically connected or in communication with the remote control and at Paragraph 0061 that the other device has not relationship or is not electrically connected to the physical object and at Paragraph 0067 that the physical object detected by the device 101 is not electrically coupled to the other device 701). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating includes: presenting the virtual object on a display screen viewable by a user associated with the physical object. 
However, Mullins/Zhang further teaches the claim limitation that the generating includes: presenting the virtual object on a display screen viewable by a user associated with the physical object (Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture). 


Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that determining that the detected gesture is a circular gesture; and moving the virtual object in a circle around the display screen in response to the circular gesture.
However, Mullins further teaches the claim limitation that determining that the detected gesture is a circular gesture; and moving the virtual object in a circle around the display screen in response to the circular gesture (Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the changing includes: changing the position or orientation of the virtual object presented on the display screen based on the detected gesture.
However, Mullins/Zhang further teaches the claim limitation the changing includes: changing the position or orientation of the virtual object presented on the display screen based on the detected gesture (Mullins teaches at Paragraph 0030 that the physical manipulation of the physical object may include moving or rotating the physical object. 
Mullins teaches at FIGS. 9A-9B and Paragraph 0071-0073 that the device 101 retrieves virtual functionalities associated with physical manipulations of the knob 904…the virtual functionalities of the knob 904 may include volume control functions 906. The device 101 detects that the knob 904 is physically manipulated to turn clockwise. The device 101 generates a virtual function 908 to increase the volume of a nearby stereo that has been assigned to the knob 904. 
Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that associating the physical object with a user; and compensating for movement of the image capture device, concurrently with changing the position or orientation of the virtual object in the VR environment, in response to one or more parameters provided by the user. 
Urbach at least suggests the claim limitation that compensating for movement of the image capture device, concurrently with manipulating the virtual object in the VR environment, based at least in part on one or more parameters (Urbach teaches at Paragraph 0040 that changes to the positional attribute of the marker 110 occur not only due to the movement of the real-world object 106 by the user 120 but also due to the displacement of the user’s 102 head 130 relative to the real world object 106…..Wearable devices 108….comprises positioning/movement detection components….that permits a determination of the position of the wearable device 108 relative to the real world object 106 and at Paragraph 0041 that the virtual object 104 in the virtual world reacts to the position/orientation of the marker 100 in the real world and the relative determination of orientation of devices 106 and 108). 
Zhang further teaches the claim limitation that that associating the physical object with a user; and compensating for movement of the image capture device, concurrently with changing the position or orientation of the virtual object in the VR environment, in response to one or more parameters provided by the user (Zhang teaches at Paragraph 0062 that the attitude of the virtual object can include elevation, angle of rotation, angle of deflection or any combination thereof and at Paragraph 0071 that the gesture-related parameters can include a status of an entire palm such as the orientation of the palm center, motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, performs an operation with the paring knife, which is the virtual object associated with the gesture, enabling the paring knife to move based on the motion of the gesture…the orientation of the paring knife blade edge can be determined based on the orientation of the palm center. 
Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture). 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and manipulating the virtual object in the VR environment based at least in part on the relationship.
Urbach implicitly teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and manipulating the virtual object in the VR environment based at least in part on the relationship (
Urbach teaches at Paragraph 0082 that the mapping of the changes in attributes of the real-world object 206 to the virtual object 104/204 is constrained upon the limits in the programming of the virtual object 104/204 and at Paragraph 0046 that if the user 102 displaces or tilts the real world object such information is obtained by the camera of the wearable device 108 which provides the obtained information to the scene processing module 150. Based on the delta between the current position/orientation of the real-world object 106 and the new position/orientation of the real-world object 106, the scene processing module 150 determines the corresponding change to be applied to the virtual object 104 and/or the virtual scene in which the virtual object 104 is generated in the virtual 3D space. Urbach teaches that a determination regarding the changes to be applied to the virtual object 104 can be made based on the programming instructions associated with the virtual object 104 and at Paragraph 0047 that the scene processing module 150 can be programmed to implement different changes to the virtual object 104 in different virtual worlds corresponding to a given change applied to the real-world object…..a tilt in the real world object 106 may cause a corresponding tilt in the virtual object 104 in a first virtual environment, whereas the same tilt of the real-world object 106 may cause different change in the virtual object 104 in a second virtual environment). 
Mullins at least implicitly teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and manipulating the virtual object in the VR environment based at least in part on the relationship (Mullins teaches at FIGS. 9A-9B and Paragraph 0072-0073 that when the device 101 detects that the knob 904 is physically manipulated to turn clockwise, the device 101 generates a virtual function 901 to increase the volume of a nearby stereo that has been assigned to the knob 904. When the device 101 detects the knob 904 is physically manipulated to turn counter-clockwise, the device 101 generates a virtual function 901 to lower the volume of a nearby stereo that has been assigned to the knob 904).
Zhang teaches the claim limitation that receiving, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and manipulating the virtual object in the VR environment based at least in part on the relationship (Zhang teaches at Paragraph 0021 a mapping relationship between the gesture the virtual object can be predefined in a configuration file. Zhang teaches at Paragraph 0073-0083 that the adaptive interaction function, based on the recognized application scenario, queries the mapping relationship of the gesture under the application scenario to the virtual object in order to obtain the fact that the virtual associated with the gesture under the application scenario is a puppet…the system displays the puppet in the current virtual reality scenario…the user moves each finger to make a gesture of controlling the puppet. The gesture recognition function recognizes the user gesture of obtain gesture-related parameters. The gesture-related parameters can include parameters relating to the entire hand and each finger and finger joint. These gesture-related parameters can include motion speed, motion magnitude, motion track, angle of rotation…The adaptive interaction function, based on the recognized gesture, can perform an operation on the puppet, which is the virtual object associated with the gesture, enabling different positions on the puppet to move based on the motion of each figure of the gesture).
It would have been obvious to one of the ordinary skill in the art before the filing data of the instant application to have defined the mapping relationship between the virtual object and the gesture. One of the ordinary skill in the art would have been motivated to have control an operation of the virtual object associated with the gesture, enabling different positions of the virtual object to move based on the motion of the gesture. 
Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 1. The claim 11 further recites a system for generating a virtual reality (VR) environment, the system comprising: an image capture device configured to capture images or video of a physical object located in a real-world space; one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to [perform the method of the claim 1].  
However, Urbach further teaches the claim limitation of a system for generating a virtual reality (VR) environment, the system comprising: an image capture device configured to capture images or video of a physical object located in a real-world space (Urbach teaches at Paragraph 0045 that the back-facing camera of the wearable computing device 102 can be made to receive as input image data associated with the real-world object 106 present in or proximate the user’s 102 hands); one or more processors; and a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to [perform the method of the claim 1] (Urbach teaches at Paragraph 0080 that a processor in communication with the wearable device 108 can render the virtual object 104/204 and transmit the rendering for display and at Paragraph 0085 that the scene processing module 150 comprised in the storage medium 1050 and when activated by the user 102 is loaded by the processor 1000 for execution and at Paragraph 0087 that the programming logic can be stored in a memory unit that is on board the processor 1000).   
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the physical object is incapable of transmitting signals or communications to the system.
The claim 12 is in parallel with the claim 2 in the form of the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 2. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that execution of the instructions to generate the virtual object causes the system to: present the virtual object on a display screen viewable by a user associated with the physical object.
The claim 13 is in parallel with the claim 3 in the form of the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 3. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that execution of the instructions further causes the system to: determine that the detected gesture is a circular gesture; and move the virtual object in a circle around the display screen in response to the circular gesture.
The claim 16 is in parallel with the claim 6 in the form of the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 6. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that execution of the instructions to change the position or orientation further causes the system to: change the position or orientation of the virtual object presented on the display screen based on the detected gesture. 
The claim 17 is in parallel with the claim 7 in the form of the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 7. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that execution of the instructions further causes the system to: associate the physical object with a user; and compensate for movement of the image capture device, concurrently with changing the position or orientation of the virtual object generated in the VR environment, in response to one or more parameters provided by the user. 
The claim 19 is in parallel with the claim 9 in the form of the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 9. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that execution of the instructions further causes the system to: receive, from a user, one or more values defining a relationship between detected movements of the physical object in the real-world space and movements of the virtual object in the VR environment; and manipulate the virtual object in the VR environment based at least in part on the relationship. 
The claim 20 is in parallel with the claim 10 in the form of the form of an apparatus claim. The claim 20 is subject to the same rationale of rejection as the claim 10. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach et al. US-PGPUB No. 2017/0061700 (hereinafter Urbach) in view of Mullins US-PGPUB NO. 2018/0268607 (hereinafter Mullins); Zhang et al. US-PGPUB No. 2018/0088663 (hereinafter Zhang); Miller et al. US-PGPUB No. 2018/0164877 (hereinafter Miller) and Atlas et al. US-Patent No. 11,023,035 (hereinafter Atlas). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that determining that the detected gesture is a swiping gesture; and
moving the virtual object off the display screen in response to the swiping gesture. 
Miller/Atlas further teaches the claim limitation that the detected gesture is a swiping gesture; and moving the virtual object off the display screen in response to the swiping gesture (Miller teaches at FIG. 1 and Paragraph 0057 that making a swiping gesture so that the graphical object 134 is swiped off the screen. 
Atlas teaches at FIGS. 7B-7D and 12F that the swiping gesture or the translation gesture allows the virtual object to be moved off screen as the magnitude distance movement of the virtual object 712 is 200% of the movement distance of the peripheral device 136).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have swiped a virtual object off screen in response to the user swiping gesture instruction to virtually move a virtual object. One of the ordinary skill in the art would have been motivated to have provided a swiping gesture to have translated a virtual object at a distance proportional to the translation distance of the swiping gesture. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that execution of the instructions further causes the system to: determine that the detected gesture is a swiping gesture; and move the virtual object off the display screen in response to the swiping gesture.
The claim 14 is in parallel with the claim 4 in the form of the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 4. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach et al. US-PGPUB No. 2017/0061700 (hereinafter Urbach) in view of Mullins US-PGPUB NO. 2018/0268607 (hereinafter Mullins); Zhang et al. US-PGPUB No. 2018/0088663 (hereinafter Zhang); Miller et al. US-PGPUB No. 2018/0164877 (hereinafter Miller) and Atlas et al. US-Patent No. 11,023,035 (hereinafter Atlas) and Leon US-PGPUB No. 2018/0359259 (hereinafter Leon). 

Re Claim 5:  
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that associating the virtual object with one or more software programs executing on the system; and closing the one or more executing software programs in response to the swiping gesture. 
However, Leon teaches the claim limitation that associating the virtual object with one or more software programs executing on the system; and closing the one or more executing software programs in response to the swiping gesture (Leon teaches at Paragraph 0161 that the user can provide swipe gestures to open or close an application). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have allowed the user to provide a swiping gesture to have opened or closed an application. One of the ordinary skill in the art would have been motivated to have provided a swipe gesture to have opened or closed an application. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that execution of the instructions further causes the system to: associate the virtual object with one or more software programs executing on the system; and close the one or more executing software programs in response to the swiping gesture.
The claim 15 is in parallel with the claim 5 in the form of the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 5. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach et al. US-PGPUB No. 2017/0061700 (hereinafter Urbach) in view of Mullins US-PGPUB NO. 2018/0268607 (hereinafter Mullins); 
Zhang et al. US-PGPUB No. 2018/0088663 (hereinafter Zhang) and Valdivia et al. US-PGPUB No. 2018/0095616 (hereinafter Valdivia); 
In view of “the continuous spectrum of colors in a circular orientation” disclosed in 
Van Os US-Patent No. 2011/0252344 (hereinafter Van Os); 
Guido-Clark et al. PGPUB No. 20200143570 (hereinafter Guido-Clark); 
Mason et al. US-PGPUB No. 2019/0124745 (hereinafter Mason); 
 Voliter et al. US-PGPUB No. 2008/0062192 (hereinafter Voliter); 
 Kondo et al. US-Patent No. 8,098,259 (hereinafter Kondo).  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the virtual object comprises a virtual pointer, the method further comprising: 
presenting a continuous spectrum of colors in a circular orientation on the display screen; 
moving the virtual pointer around the continuous spectrum of colors on the display screen based on the detected gesture; and 
selecting a color of the continuous spectrum of colors based on the movement of the virtual pointer around the continuous spectrum of colors.
Van Os US-Patent No. 2011/0252344 at FIG. 2C at Paragraph 0061 color wheel 204 can include a continuous gradient of colors where the transition of colors from one region to an adjacent region is continuous. 
It is old and well known that a color wheel may encapsulate a continuous spectrum colors so that a continuous spectrum of colors can be narrowed to a subset of palette of discrete colors. 
Applicant alleged that Valdivia’s FIG. 12C’s color wheel having set of palettes of discrete colors does not encapsulate a continuous spectrum of colors. However, the continuous spectrum of colors can be encapsulated to a subset of palettes of discrete colors (See Paragraph 0007 of Guido-Clark et al. PGPUB No. 20200143570 or Mason et al. US-PGPUB No. 2019/0124745 at Paragraph 0072 citing “a color wheel allows any color to be selected from anywhere within an effectively continuously color spectrum” and Voliter et al. US-PGPUB No. 2008/0062192 at FIG. 1 and Paragraph 0020 color wheel 102 shows a continuous spectrum of colors from which a color may be selected by a user. Kondo et al. US-Patent No. 8,098,259 shows at FIG. 6 a color wheel with continuous range/spectrum of colors even if the color wheel is divided into multiple discrete blocks). 
In view of Van Os/Guido-Clark/Mason/Voliter/Kondo, Valdivia inherently teaches the claim limitation that the virtual object comprises a virtual pointer, the method further comprising: 
presenting a continuous spectrum of colors in a circular orientation on the display screen; 
moving the virtual pointer around the continuous spectrum of colors on the display screen based on the detected gesture; and 
selecting a color of the continuous spectrum of colors based on the movement of the virtual pointer around the continuous spectrum of colors (
Valdivia teaches at FIGS. 12A-12D and at Paragraph 0133-0134 that the tools may create a more tangible and defined sense of control for the user, with the user able to virtually pick up and hold particular tools with the particular functions….the color adjustment interface includes the color wheel 1260 for adjusting the color of the marker tool 1210…the user may aim a reticle at a particular tool, which may cause the tool to be picked up and held by the reticle such that the particular tool may appear to be secured to a location associated with the reticle…further hand-gesture inputs may have effects in the virtual space based on the nature of the tool being held and at Paragraph 0166 and FIGS. 26A-26C that the user may be able to kick a virtual ball by correspondingly moving an associated controller…the user may be able to hold a camera tool affixed to a rendering of the user’s hand and may take a picture of a region of the virtual space with a suitable input…and at Paragraph 0167 and FIGS. 26A-26C that the user may using a second controller associated with a rendering of a second hand, select one or more of the interactive elements to alter the size or color of the marker tool 2620….A first controller corresponding to the rendering of the left hand 2640 may be used to perform a trigger gesture….If the user is holding a paintbrush tool in association with a rendering of the user’s right hand associated with a second controller, in association with a reticle, the menu of items may be a menu of different colors…if the user is holding a paintbrush tool, the menu of different colors may appear on a rendering of an artist’s palette that appears to be resting on a rendering of the hand associated with the first controller….The virtual reality system may determine that the user is reaching for a paintbrush tool and may pre-emptively display the menu of items associated with the paint brush tool, e.g., a virtual palette of colors in a suitable area. 
Valdivia teaches at Paragraph 0110 a user may select a hit target using a controller that corresponds to a rendering of the user’s hand…the user may move the controller and cause the rendering of the user’s hand to point at the hit target, tap the hit target, grab the hit target…A point gesture may be performed with a controller by pressing a button, performing some gesture in the virtual world, performing some gesture in the real world, e.g., lifting the finger in the real world off a controller…the point gesture may cause a laser-pointer beam to emanate from the finger to aid with pointing at particular areas or items with accuracy.  
Valdivia teaches at Paragraph 0107 that the virtual reality system may make use of outside-in tracking, in which a tracking camera is placed external to the headset device….the tracking camera may track the location of the headset…the tracking camera may capture images around it in the real world…the gaze-tracking mechanism may also track one or more tilt angles of the user’s head or headset device, tracking the pitch, yaw and roll with respect to a virtual pivot point….These tilt angles may be determined based on inputs from one or more tracking cameras. 
Valdivia teaches at Paragraph 0164 that the virtual reality system may receive inputs from a controller system that may accept additional inputs from the user…The controller system may include a detection mechanism that determines the motion and/or location of one or more of the controllers…the detection mechanism may include a camera that detects the location of the one or more controllers. The camera may be positioned in a location remote from the controllers…the detection mechanism may also track the pitch, yaw and roll of the controllers to determine its orientation in six degrees of freedom. The detection mechanism may include a motion-tracking device within each of the controllers that may detect gestures and other types of motion inputs. The detection mechanism may employ outside-in tracking). 
Valdivia teaches at FIG. 12C a color wheel in the same manner as applicant’s color wheel at FIG. 5 in a circular configuration. A color wheel with discrete regions may still include a continuous range/spectrum of colors. For example, a color wheel can include a continuous gradient of colors where the transition of colors from one region to an adjacent region is continuous (this is the meaning of a continuous spectrum of colors in a color wheel). Accordingly, Valdivia teaches a color wheel with discrete regions containing a continuous spectrum of colors in the same manner as applicant’s specification.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Valdivia’s color wheel as a virtual object which is manipulated in response to the associated gesture to have modified the method of Urbach, Mullins and Zhang. One of the ordinary skill in the art would have been motivated to have operated on the virtual color wheel in response to the associated gesture. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613